ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 02/16/2021 is acknowledged.  Claims 1, 4, 5, 8, and 10 have been amended.  Claims 9 and 11 have been cancelled.  Claims 1-8 and 10 are pending in the application.  Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/16/2020.

Terminal Disclaimer
The terminal disclaimer filed on 03/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,480,410 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Studebaker on 03/03/2021.
The claims have been amended as follows: 
5. (Cancelled)


Reasons for Allowance
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combinations in independent method claim 1 including: “when the storage value indicating the current storage amount in the accumulator tank is larger than the reference storage value, controlling the electric motor to rotate at less than the rated rotation speed so as to maintain a rated input, and when the storage value indicating the current storage amount in the accumulator tank is smaller than the reference storage value, controlling the electric motor to rotate at more than the rated rotation speed and less than a maximum permissible rotation speed so as to maintain the rated input” 
and similarly in independent device claim 4 including: “when the storage value indicating the current storage amount in the accumulator tank is larger than the reference storage value, the controller is configured to control the electric motor to rotate at less than the rated rotation speed so as to maintain a rated input, and when the storage value indicating the current storage amount in the accumulator tank is smaller than the reference storage value, the controller is configured to control the electric motor to rotate at more than the rated rotation speed and less than a maximum permissible rotation speed so as to maintain the rated input”
are not disclosed or rendered obvious over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/05/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, March 8, 2021